Citation Nr: 1517532	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a respiratory disorder, to include as secondary to the claimed heart disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2013, the Veteran provided a testimony at a hearing before a Decision Review Officer (DRO).  In January 2014, he, and his spouse, provided testimony before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a respiratory disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of an October 2006 rating decision, the RO denied service connection for a heart condition, finding that there was no evidence showing that his heart condition was caused by, or occurred during, his active service, or that it was diagnosed to a compensable level within a year of service.  

2.  The evidence associated with the claims file since the October 2006 final denial relates to an unestablished fact necessary to substantiate the heart disorder claim.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  Evidence received since the October 2006 rating decision is new and material; the claim of entitlement to service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a heart disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence Claim

The Veteran contends that he developed a heart disorder during active service, as indicated by a November 1980 post-service examination for the Reserve Officers Training Corps (ROTC) indicating a systolic ejection murmur.  

During active service, service treatment records document no complaints of, or treatment for, a heart disorder.  A March 1979 chest X-ray was negative and the March 1979 separation examination did not document any findings regarding the heart.

Following service, a November 1979 ROTC examination documented a Grade III/IV, systolic ejection murmur, slight radiation into neck, probably benign, asymptomatic.  

In October 2006, the RO originally denied the claim, finding no evidence that the heart condition was caused by, or occurred during, active service, or that it was diagnosed to a compensable level within a year of service.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the October 2006 rating decision, no evidence pertaining to the Veteran's claim was added to the claims file until he filed his current claim in July 2012, over five years later.  As such, no new and material evidence was added to the claims file for years following the October 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in July 2012.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the May 2008 rating decision includes: (i) a June 2013 VA examination, (ii) private medical records, and (iii) lay testimony provided during a May 2013 DRO hearing and a January 2014 Board hearing, wherein the Veteran reported the history of his disorders and that he had been awarded Social Security Administration (SSA) disability benefits.

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed heart disorder.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between a heart disorder and his military service.  Also, the medical evidence includes information regarding a post-service heart condition.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for a heart condition is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a heart disorder is granted. The appeal is granted to this extent only.


REMAND

The Veteran contends that he developed a heart disorder during active service.  He further contends that he developed a respiratory disorder in service, or as secondary to the claimed heart disorder. He reported that such disorders were indicated, after his discharge, by symptoms such as tiredness after football practice and physical difficulty working for a roofing company.  (January 2014 Board hearing).  He further claims that a November 1980 post-active service examination for the Reserve Officers Training Corps (ROTC) indicates a finding of a systolic ejection murmur is supportive of his claim.

In June 2013, the Veteran underwent a VA examination for the heart.  The examiner, however, does not appear to address the question of whether the Veteran developed a heart disorder, prior to his receiving heart transplant in 2007, due to service or during service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The AOJ should obtain a new VA examination to determine the etiology of the claimed disorder.  

Also, during his January 2014 Board hearing, the Veteran indicated receiving treatment from St. John's Hospital (in the mid-1980s) for his heart. Also, in an August 2012 VA Form 21-4142, the Veteran reported treatment at Pulmonary Medicine Associates Incorporated.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for the claimed disorders.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

During his Board hearing, the Veteran also indicated that he receives Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for the claimed disorders, specifically including the St. John's Hospital (reported during the Board hearing) and Pulmonary Medicine Associates Incorporated (August 2012 VA Form 21-4142).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

3.  After all records and/or responses received from have been associated with the claims file, obtain a heart conditions examination by a VA cardiologist or other heart specialist.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) and private medical records from St. Francis and the Warren Clinic (recorded on CDs associated with the claims file) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a heart disorder?  If so, please note the diagnosed disorder(s).  

b)  Is it at least as likely as not that any current heart disorder is related to the Veteran's active service?  The examiner should consider the Veteran's contention that (i) the need for a heart transplant and his current status-post heart transplant was caused by a heart condition that developed in service - which he believes was indicated by a November 1979 ROTC examination (which occurred within a year after his May 1979 separation from service), which documented a heart murmur finding and (ii) claimed symptoms of a heart disorder after service, such as tiredness after football practice and physical difficulty working for a roofing company (January 2014 Board hearing).  

c)  Is it at least as likely as not that the any currently diagnosed cardiovascular-renal disease (or previously diagnosed prior to the 2007 heart transplant) developed, to a compensable degree, within one year following his discharge from service (i.e., May 1979)?  

If so, did it cause the Veteran to have a heart disorder that resulted in his heart transplant and thus his current status-post heart transplant?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, including the June 2013 VA heart examination.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


